
	
		I
		112th CONGRESS
		2d Session
		H. R. 4115
		IN THE HOUSE OF REPRESENTATIVES
		
			February 29, 2012
			Mr. Stivers (for
			 himself and Mr. Walz of Minnesota)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require, as a
		  condition on the receipt by a State of certain funds for veterans employment
		  and training, that the State ensures that training received by a veteran while
		  on active duty is taken into consideration in granting certain State
		  certifications or licenses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Iraq and Afghanistan Veterans
			 Return to Employment at Home Act or the
			 HIRE at HOME
			 Act.
		2.State
			 consideration of military training in granting certain State certifications and
			 licenses as a condition on the receipt of funds for veterans employment and
			 training
			(a)In
			 generalSection 4102A of
			 title 38, United States Code, is amended by adding at the end the
			 following:
				
					(9)(A)As a condition of a
				grant or contract under which funds are made available to a State in order to
				carry out section 4103A or 4104 of this title for any program year, the
				Secretary shall require the State to demonstrate that when the State approves
				or denies a certification or license described in subsection (b) for a veteran
				the State takes into consideration any training received by the veteran while
				serving on active duty in the Armed Forces.
						(B)A
				certification or license described in this subparagraph is any of the
				following:
							(i)A certification to be a State tested
				nursing assistant or a certified nursing assistant.
							(ii)A certification to be a registered
				nurse.
							(iii)A certification to be an emergency
				medical technician.
							(iv)A commercial driver’s
				license.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a program year beginning on or after the date of the enactment of
			 this Act.
			
